Title: From Alexander Hamilton to James McHenry, 9 March 1800
From: Hamilton, Alexander
To: McHenry, James

[New York] March 9. 1800
Dr Sir
Herewith you have the draft of a Bill respecting the Corps & Engineers & Artillerists. I vary in mode but not in substance from your report by defining the Regiment of Artillerists at its Complement (say four batalions &c.) and I suspend the organizing & raising of one batalion. This comes to the same result & appears to me most correct & systematic. I leave a blank for the privates, supposing there may be a mistake in printing as I cannot make out the principle of 780 privates to three batalions 65 (an odd number) to a company. Perhaps the actual establishment is a preferable standard say 48 ⅌ company excluding Artificers which for a full Regiment will amount to 768.
I cannot endure your two Lt Colonels to a Regiment of Engineers. Tis “Monstrum horrendum informe &c”
Yrs. truly
A Hamilton
I am preparing a third Bill.
